DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments 
The preliminary amendments to the specification and drawings filed on 04/29/2021 have been received and accepted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2015/0349012).

Regarding claim 1, Kobayashi discloses a solid-state imaging device (Figs. 1 & 2 and abstract) comprising: 
at least two column areas (multiple column processing circuits 21 in Fig. 3)  that perform analog to digital (AD) conversion of a pixel signal generated by a pixel (Figs. 1-3 and par. [0028]); 
a plurality of vertical signal lines (14) that transfers the pixel signal to the column areas (Figs. 1-7B and par. [0028]); and 
a free area (between vertical signal lines 14 as shown in Figs. 1, 2 & 7A-7B) in which the plurality of vertical signal lines is not wired, wherein two of the vertical signal lines facing each other sandwiching the free area are arranged, and lengths of the two vertical signal lines are substantially equal to each other (see par. [0064]-[0068]. It should be noted that the free area is literally any non-wiring areas existing between the vertical signal lines.  As disclosed therein, the total length of each vertical signal line connected from each pixel to a corresponding column processing circuit via connector 30 as shown in Fig. 7A and 7B is equal to the total length of the adjacent vertical signal line so as to maintain the same wiring resistance in each vertical signal line as discussed in the entire disclosure of Kobayashi).

	Regarding claim 8, the subject matter of this claim is also met by the discussion in claim 1. Note an electronic device disclosed in Fig. 8 and paragraph [0084] of Kobayashi. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0349012) in view of Kochi (US 2006/0169871).

Regarding claim 2, Kobayashi teaches a resistance value of the one vertical signal line and a resistance value of another of the vertical signal lines are substantially equivalent to each other (see abstract and par. [0082]).  
Kobayashi is silent regarding out of the two vertical signal lines, one of the vertical signal lines is wired in parallel along a substantial center line of a current source forming the free area, and bent.  However, as taught by Kochi in Fig. 13, a vertical signal line (e.g., 16r1) out of a plurality of vertical signal lines is wired in parallel along a substantial center line of a current source (CSr1) forming a free area (the area between two vertical signal lines) so that difference in sensitivity among pixel columns is suppressed (see Kochi, Fig. 13 and par. [0049]-[0050], [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Kobayashi to include the teaching of Kochi to achieve the claimed feature in 

Regarding claim 3, as also seen in the combination of Kobayashi and Kochi, one current source that is provided between the two column areas and supplies a power source (see the analysis of claim 2 and Kochi in Fig. 13, par. [0049]-[0050]).

Regarding claim 4, it is also seen in the combination of Kobayashi and Kochi that the current source includes a load MOS transistor (see Kochi, par. [0049]).

Regarding claim 5, the combined teaching of Kobayashi and Kochi further discloses that a plurality of the two vertical signal lines is included (Kochi, Fig. 13), a plurality of the vertical signal lines different from the two vertical signal lines is wired between the one vertical signal line and the other vertical signal line, and intervals from the one vertical signal line to the other vertical signal line sandwiching the wired plurality of vertical signal lines are substantially equal intervals, respectively (see Kochi, Fig. 13 in which the intervals from one vertical signal line to another vertical signal including the wires vertical signal lines are approximately equal intervals or almost symmetrical). 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or suggest the limitations of claim 6 including “out of the two vertical signal lines, one of the vertical signal lines is connected to one of the two column areas, and another of the vertical signal lines is connected to another of the column areas arranged via a current source that supplies a power source to the two column areas, and the free area is an isosceles triangle, and each of the two vertical signal lines is arranged to be along a corresponding one of the two equal sides of the isosceles triangle.”
Regarding claim 7, the prior art of record also fails to teach or suggest the combination of limitations of claim 7 including “a plurality of current sources, wherein each of the plurality of current sources is provided one each between two of the column areas, the plurality of vertical signal lines is wired such that intervals between the adjacent plurality of vertical signal lines are equal intervals, respectively, toward at least one current source among the plurality of current sources, and the free area is an isosceles triangle, and each of the62 SYP328689US01 two vertical signal lines is arranged to be along a corresponding one of the two equal sides of the isosceles triangle.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697